IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RALPH MONROE HAIR,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5644

MICHAEL D. CREWS,
SECRETARY, FLORIDA
DEPARTMENT OF
CORRECTIONS,

     Appellee.
___________________________/

Opinion filed September 9, 2014.

An appeal from the Circuit Court for Jackson County.
Shonna Y. Gay, Judge.

Ralph Monroe Hair, pro se, Appellant.

Jennifer Parker, General Counsel, Barbara Debelius, Assistant General Counsel,
Department of Corrections, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, THOMAS, and CLARK, JJ., CONCUR.